Citation Nr: 1012229	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-22 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased disability rating for 
diabetes mellitus type II with non-proliferative diabetic 
retinopathy, cataracts, and tinea pedis, currently evaluated 
at 20 percent disabling.

2.  Entitlement to a separate compensable disability rating 
for non-proliferative diabetic retinopathy or cataracts, 
currently included in the evaluation of the Veteran's 
diabetes mellitus type II.   

3.  Entitlement to a separate compensable disability rating 
for tinea pedis, currently included in the evaluation of the 
Veteran's diabetes mellitus type II.   


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1962 to 
August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which decreased the Veteran's disability rating from 
40 percent to 20 percent for diabetes mellitus type II with 
non-proliferative diabetic retinopathy, bilateral cataracts, 
and tinea pedis.  As this did not result in lowering the 
overall rating, the notice provisions of 38 C.F.R. 
§ 3.105(e) do not apply.  A notice of disagreement was 
received in January 2008, a statement of the case was issued 
in May 2008, and a substantive appeal was received in July 
2008.  The Veteran testified at a Board hearing at the RO in 
November 2009.

Although the RO considered the diabetes mellitus type II 
together with the diabetic retinopathy, bilateral cataracts, 
and tinea pedis, the Board will consider whether these 
disabilities can receive separate compensable ratings, as 
reflected on the cover page.

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 
Vet. App. 447 (2009) is inapplicable in this case, as this 
benefit was separately adjudicated by the RO in August 2007 
and was not appealed to the Board by the Veteran.

The issue of entitlement to a compensable rating for non-
proliferative diabetic retinopathy and bilateral cataracts 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus, type II, is manifested by requiring 
insulin, restricted diet, and regulation of activities, but 
is not manifested by episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care 
provider.

2.  Tinea pedis is not active presently, nor is it 
manifested by scars that are deep and nonlinear, superficial 
and nonlinear, or unstable or painful, or affect 5 percent 
or more of the Veteran's total body, nor did it require 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 40 percent 
disabling, but no more, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, 
4.7, 4.120, Diagnostic Code 7913 (2009).

2.  The criteria for a separate compensable disability 
rating for tinea pedis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
Part 4, 4.7, 4.118, Diagnostic Code 7813 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).

The record shows that through a VCAA letter dated August 
2008 the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well 
as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in August 2008 after the initial unfavorable 
decision in August 2007.  However, the notice was followed 
by a subsequent readjudication, in this case a supplemental 
statement of the case issued in June 2009, thereby curing 
the defective notice error.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life, the notice 
letter must provide at least general notice of that 
requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d. 1270, 1278-1281 (Fed. Cir. 2009).  
Reviewing the August 2008 correspondence in light of the 
Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to 
his increased rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).




Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in June 2007 and 
December 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the examination reports set forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient.  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The present appeal involves the Veteran's disagreement with 
the decreased rating regarding the severity of his service-
connected diabetes mellitus with diabetic retinopathy, 
cataracts, and tinea pedis.  The Board will also consider 
whether the Veteran's diabetic retinopathy, cataracts, and 
tinea pedis warrant separate compensable disability ratings.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Diabetes Mellitus

The Veteran's service-connected diabetes mellitus has been 
rated by the RO under the provisions of Diagnostic Code 7913 
for diabetes mellitus.  38 C.F.R. § 4.120, Diagnostic Code 
7913.  Under this regulatory provision:

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications 
that would be compensable if separately evaluated warrants a 
100 percent disability rating;

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care 
provider, plus complications that would not be compensable 
if separately evaluated warrants a 60 percent disability 
rating;

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent disability 
rating;

Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, warrants a 20 
percent disability rating;

Diabetes mellitus manageable by restricted diet only 
warrants a 10 percent disability rating.  38 C.F.R. § 4.120, 
Diagnostic Code 7913.  

The Veteran was afforded a VA examination in January 2004.  
The Veteran did not have ketoacidosis or hypoglycemic 
reactions and was not on a restricted diet.  The Veteran 
noted restriction of activities because his feet hurt due to 
numbness after walking less than 100 yards.  

In August 2007, an oncology report showed activity 
intolerance.  A December 2007 record notes that the Veteran 
was told to exercise three days a week as tolerated.  In 
March 2008, the examiner noted that due to the Veteran's 
chemotherapy treatment the Veteran should rest and take naps 
as needed and do all strenuous activities in the morning.  

The Veteran submitted a statement in August 2008 noting that 
he can no longer do basic household chores or activities 
because he becomes hypoglycemic.  In August 2008 and October 
2008, a VA examiner noted the Veteran's diabetes mellitus as 
under good control.  

In December 2008 the Veteran was afforded a VA examination 
of his diabetes mellitus.  The Veteran noted episodes of 
hypoglycemic reactions or ketoacidosis that did not require 
hospitalization.  He visited his diabetic care provider 
monthly or less often.  The Veteran reported that he was 
instructed to follow a restricted diet and was restricted in 
his ability to perform strenuous activity.  He reported that 
he was told by his doctor that if he was going to do 
strenuous activity that he should do a little then rest and 
continue in that manner.  The examiner noted that the 
Veteran's diabetes prevented sports and had severe effects 
on chores, exercise, traveling, and driving, moderate 
effects on shopping, recreation, and dressing, and no effect 
on feeding, bathing, toileting and grooming.  

Based on the evidence of record, the Board finds that the 
Veteran is entitled to an increased disability rating.  A 40 
percent disability rating is warranted with diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  The Veteran's diabetes is controlled with 
insulin and diet.  Thus, the 40 percent disability rating 
rests on whether the Veteran must regulate his activities.  
The Veteran has repeatedly stated that he has been 
instructed to regulate his activities and that he becomes 
hypoglycemic if he performs strenuous activity.  

Although the only specific instruction to regulate 
activities is found in an oncology report, rather than a 
report addressing the Veteran's diabetes, the Board finds 
that the evidence supports the Veteran's contention that he 
must regulate his activities.  In the December 2008 VA 
examination, the examiner did not contradict the Veteran's 
assertion that he must regulate his activities.  In 
addition, he noted that the Veteran's diabetes prevented 
sports and had severe effects on chores, exercise, 
traveling, and driving, moderate effects on shopping, 
recreation, and dressing, and no effect on feeding, bathing, 
toileting and grooming.  A finding of such severe effects on 
the Veteran's activities supports the Veteran's assertions 
that he must regulate his activities.  As such, the Board 
finds that a disability rating of 40 percent disabling is 
warranted.  

The Board must then consider whether a disability rating in 
excess of 40 percent disabling is warranted.  To receive a 
disability rating in excess of 40 percent disabling, the 
evidence must show diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  The examiner in 
December 2008 noted no hospitalizations and visits to a 
diabetic care provider on a monthly or less frequent basis.  
As such, the Veteran is not entitled to a disability rating 
in excess of 40 percent disabling for his diabetes mellitus.

The level of impairment associated with the diabetes 
mellitus has been relatively stable throughout the appeals 
period, or at least has never been worse than what is 
warranted for a 40 percent rating.  Therefore, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Tinea Pedis

Complications caused by diabetes are included in the rating 
for diabetes mellitus unless compensable when evaluated 
separately.  See 38 C.F.R. § 4.120, Diagnostic Code 7913, 
Note (1).  The Board therefore considers whether the Veteran 
is entitled to a separate compensable disability rating for 
tinea pedis.  

Diagnostic Code 7813, which relates specifically to tinea 
pedis, directs that the disability be rated as a scar under 
Diagnostic Codes 7801 through 7805 or as dermatitis under 
Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 
7813. 
 
Under Diagnostic Codes 7801 through 7805, a compensable 
disability rating is assigned for scars that are deep and 
nonlinear covering an area of at least 6 square inches but 
less than 12 quare inches, for scars that are superficial 
and nonlinear that cover an area of 144 square inches or 
greater, and for one or two scars that are unstable or 
painful.  Under Diagnostic Code 7806, which relates to 
dermatitis, a compensable rating is assigned when five to 20 
percent of the entire body or exposed areas is affected, or 
when intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for less than 
6 weeks during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2009). 

In September 2006, the Veteran was seen for a diabetic 
follow-up.  The examiner noted no foot sores.  

In December 2008 the Veteran was afforded a VA examination 
of his diabetes mellitus.  At that time he reported skin 
breakdown in his feet.  Upon examination of his skin, the 
examiner noted toenail fungus of the bilateral great 
toenails and dry skin on both feet with some bilateral 
superficial skin fissures.  He specifically noted no 
evidence of active tinea pedis.  A skin examination was also 
conducted in conjunction with the December 2008 VA 
examination.  The examiner noted a history of tinea pedis of 
both feet.  He noted no skin disease treatment in the past 
12 months.  The disability affected no exposed areas 
including the head, face, neck, and hands.  It affected less 
than 5 percent of the total body.  The examiner found mild 
onychomycosis involving the bilateral great toenails and dry 
skin on both feet with some bilateral superficial skin 
fissures.  Again, he found no evidence of an activity tinea 
pedis.  He diagnosed Right and left great toenail 
onychomycosis and dry skin.  

The Veteran is not entitled to a separate compensable 
disability rating for tinea pedis.  The evidence shows no 
active tinea pedis.  Additionally, the evidence fails to 
show that tinea pedis caused scars that are deep and 
nonlinear, superficial and nonlinear, or unstable or 
painful.  In December 2008, the examiner specifically noted 
that less than 5 percent of the Veteran's total body was 
affected.  The evidence also failed to show intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  As 
tinea pedis is not separately compensable, the Veteran's 
diabetic retinopathy and cataracts will continue to be 
included as a complication under the rating for diabetes 
mellitus.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran reported with diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  The Board is of the opinion that the Rating 
Schedule measures and contemplates these aspects of his 
disability, so that extraschedular consideration is not 
warranted.


ORDER

Entitlement to a disability rating of 40 percent disabling, 
but no more, is warranted.  To that extent, the appeal is 
granted subject to applicable laws and regulations governing 
payment of VA monetary benefits.  

Entitlement to a separate compensable disability rating for 
tinea pedis is not warranted.  To that extent, the appeal is 
denied.  


REMAND

The Veteran testified that his diabetic retinopathy had 
become worse and that he was bleeding a little out of his 
eyes.  He indicated that he had received testing for his 
eyes about a month prior to the November 2009 Board hearing.  
The latest evidence of record in the file is dated in 
February 2009 and the Veteran's eyes were last evaluated for 
compensation and pension purposes in December 2008.  As the 
Veteran has indicated a worsening of one of the 
complications of his diabetes mellitus and relevant VA 
medical records are apparently not in the file, additional 
development is necessary before this claim can be 
adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records dated from 
February 2009 regarding the Veteran's 
diabetic retinopathy with cataracts.  All 
attempts should be documented.  

2.  Schedule the Veteran for another VA 
eye examination to determine the present 
severity of his diabetic retinopathy and 
cataracts.  Specifically, the examiner 
should comment on the Veteran's visual 
impairment due to the diabetic retinopathy 
and cataracts and the number of 
incapacitating episodes the Veteran has as 
a result of his eye conditions.

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

3.  Thereafter, any additional development 
deemed necessary should be conducted.  If 
the benefit sought on appeal remains 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


